60 F.3d 827NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David Martin WOODRUFF, Petitioner-Appellant,v.COMMONWEALTH of Virginia, Respondent-Appellee.
No. 95-6547.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 29, 1995.

David Martin Woodruff, Appellant Pro Se.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal substantially on the reasoning of the district court.*  Woodruff v. Virginia, No. CA-95-240-R (W.D.Va. Mar. 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Although the district court stated that Appellant had not taken the steps necessary to exhaust state remedies, the record suggests that Appellant has a direct appeal and two habeas corpus actions pending in state court.  Because Appellant has not completed the exhaustion process, the dismissal without prejudice for failure to exhaust state remedies was appropriate.  See 28 U.S.C. Sec. 2254(b) (1988)